FILED
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           April 28, 2017
                             FOR THE TENTH CIRCUIT
                                                                        Elisabeth A. Shumaker
                         _________________________________                  Clerk of Court
CALEB SALMON,

      Plaintiff - Appellant,

v.                                                           No. 16-5122
                                                (D.C. No. 4:14-CV-00265-CVE-TLW)
NUTRA PHARMA CORP.,                                          (N.D. Okla.)

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, McKAY, and LUCERO, Circuit Judges.
                 _________________________________


      Caleb Salmon appeals the district court’s order imposing sanctions under

Fed. R. Civ. P. 11. Exercising jurisdiction under 28 U.S.C. § 1291, and finding no

abuse of discretion, we affirm the district court’s order.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
I.    Background

      Mr. Salmon filed a pro se complaint in 2014 against numerous parties, many of

whom were identified as John Doe defendants.1 He alleged that his cell phone

number was on the national do-not-call registry, yet he had received hundreds of

spam phone calls, autodialed calls, prerecorded messages, and texts. Mr. Salmon

claimed that he had no prior business relationship with these callers, nor had he

consented to being contacted on his cell phone. He alleged claims under the

Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227, and state law. As

relevant here, the TCPA prohibits persons within the United States from:

      mak[ing] any call (other than a call made for emergency purposes or made
      with the prior express consent of the called party) using any automatic
      telephone dialing system or an artificial or prerecorded voice . . . to any
      telephone number assigned to a . . . cellular telephone service . . . unless
      such call is made solely to collect a debt owed to or guaranteed by the
      United States.
47 U.S.C. § 227(b)(1)(A)(iii).

      The district court permitted Mr. Salmon to serve subpoenas in an attempt to

identify the Doe defendants. Several months later, he moved to amend his complaint

to dismiss the Doe defendants and name other parties as defendants. These new

defendants included Steve Gewecke, MyNyloxin Group, and Nutra Pharma Corp.

(NPC). Mr. Salmon alleged that NPC sells a product called Nyloxin; Mr. Gewecke is

an officer of MyNyloxin Group, which is an organization of professional marketers

who sell Nyloxin; and Mr. Gewecke, MyNyloxin Group, and other named defendants

      1
         At the time Mr. Salmon filed his complaint he was a law student. He is now
a practicing attorney in Oklahoma.
                                            2
are part of a multi-level marketing scheme (MLM) that uses autodialing software to

market NPC’s products. He also alleged that Mr. Gewecke, MyNyloxin Group, and

NPC were engaged in the sale of unregistered securities.

      Within the allegations directed at these defendants, Mr. Salmon averred that he

had received the following prerecorded messages on his cell phone voice mail:

             Stop what you’re doing for the next 30 seconds and listen to this
      incredibly important message from Erica and her business partner, Johnny
      “Cash”. If you want more money in your life today, and you’re willing to
      invest only 7 short minutes, we will show you how you can simply and
      easily advertise a phone number that will give you direct and daily cash
      flow. It’s so easy a fifth grader can do it, it’s not MLM, there’s no cold
      calling, I promise you that you will not have to bug your friends and family.
      To see how this works, just call 321-332-1516. Again, that’s
      321-33[6]-1516. You’ll be really glad you did!
             ....

             We’re Erica and Steve, and we want to show you how to create daily
      cash flow. If you’re willing to take 7 minutes of your time, I want to show
      you how you can advertise a phone number and create daily and direct cash
      flow every single day, up to $1000 a day! You can visit us at
      yourtotalcashcontrol.com; again yourtotalcashcontrol.com for more details.
      We look forward to talking to you.
             ....

             Would you like to receive 100 incoming calls each month from
      people with network marketing experience who want to know about your
      business? That’s right. Receive 100 incoming calls from experienced
      network marketers who want to know more about your business. For more
      information, press “1” now, or dial 314-669-2629, that’s 314-669-2629.
      Press “2” to be removed.
             ....

             Stop what you’re doing and listen to this important message from
      Erika and Paul and their business partner, “Johnny Cash.” This is if you
      want more money in your life call us at 203-295-7551. Call back the
      number on your Caller ID. Could you use an extra $1000 or $2000 a week

                                           3
      or more? Are you willing to take only 7 short minutes so we can show you
      how to advertise a phone number that will give you more money every
      day? Visit us online right now at totalcashcontrol.com to see how this
      works. It’s so easy a fifth grader can do it. It’s not MLM, there’s no cold
      calling, I promise you won’t have to bug your friends or family and there is
      no selling required. Call back the number on your Caller ID, or visit us
      online at totalcashcontrol.com and you’ll be glad you did!
Aplt. App. at 71-73 (italics and internal quotation marks omitted).2

      In response to the amended complaint, NPC moved for sanctions under Rule

11. It also moved to dismiss the claims against it, arguing that Mr. Salmon failed to

allege that any defendant had contacted him for the purpose of selling a product

offered by NPC. He responded that the calls he received could be traced to an MLM

operating on behalf of NPC. The district court granted NPC’s dismissal motion.

Regarding his TCPA claims against NPC, the court stated:

      [T]he amended complaint fails to allege that plaintiff received a call
      concerning the sale of any product distributed by NPC and it is not possible
      to infer that the alleged MLM could have been acting on behalf of NPC. . . .
      Plaintiff may have had a TCPA claim against NPC if he had received an
      autodialed solicitation concerning Nyloxin. However, plaintiff received
      calls about money-making schemes and marketing programs, and neither
      Nyloxin nor NPC was mentioned in the messages received by plaintiff.
      Plaintiff also argues that NPC and MyNyloxin sold unregistered securities
      called “media units” and the media units were used to fund infomercials.
      However, the messages received by plaintiff do not concern the sale or
      purchase of media units. . . . Plaintiff’s allegations concerning the
      existence of an MLM are irrelevant to the calls he allegedly received on his
      cell phone, and it is not necessary to reach plaintiff’s strained theory of
      agency liability against NPC. The amended complaint does not include any
      allegations that would reasonably support an inference that the calls placed
      by unidentified persons to plaintiff’s cell phone had anything to do with

      2
        Mr. Salmon’s amended complaint explicitly connected only one of these
voice messages to a named defendant. See Aplt. App. at 72 (stating upon information
and belief that a particular number mentioned in one of the messages “is used by
Darick Patterson marketing a calling system to multi-level marketers”).
                                           4
      NPC or its products, and plaintiff’s TCPA claim against NPC should be
      dismissed.
Aplt. App. at 143-44 (citation omitted).

      In response to NPC’s Rule 11 motion, Mr. Salmon argued that he had carefully

chosen NPC as a defendant after many hours of investigation, which he claimed had

demonstrated a legitimate factual basis for his claim that NPC was part of an MLM

formed to sell NPC’s products. The district court granted the Rule 11 motion,

holding that

      [n]o reasonable attorney would have brought a claim against NPC based on
      the information in plaintiff’s possession, and plaintiff’s claims against NPC
      are nothing more than an unsupported conspiracy theory based upon many
      layers of conjecture. The messages left on plaintiff’s cell phone have no
      apparent connection to NPC, and there is no mention of any product sold by
      NPC in the messages. Even if plaintiff is correct that MyNyloxin operates
      an MLM, plaintiff has made no credible allegation that the MLM was
      responsible for the calls placed to his cell phone. The evidence provided by
      plaintiff does not establish any connection between the persons who
      allegedly called him and the MLM, and it is unclear that the alleged
      existence of an MLM has any relevance to plaintiff’s claims against NPC.
Id. at 149-50. The district court ultimately imposed a two-part sanction on

Mr. Salmon in a separate order: (1) it awarded NPC $3,000 in attorney fees, and

(2) it ordered Mr. Salmon “to speak to students at the University of Tulsa College of

Law about the dangers of filing a lawsuit as a licensed legal intern.” Salmon v. CRST

Expedited, Inc., No. 4:14-CV-00265-CVE-TLW, slip op. at 8 (N.D. Okla. July 19,

2016), ECF No. 130.3




      3
        Mr. Salmon did not include in the appellants’ appendix the district court’s
separate order imposing the sanction under Rule 11.
                                           5
       On appeal, Mr. Salmon challenges only the district court’s holding that he

violated Rule 11. He argues that the district court erred in finding that his factual

contentions in his claims against NPC lacked evidentiary support. He does not

appeal the district court’s dismissal of his claims against NPC, nor does he argue

error in the amount or the nature of the sanction imposed.

II.    Discussion

       A.     Appellate Jurisdiction

       NPC argues that we lack jurisdiction over Mr. Salmon’s appeal because the

district court’s opinion and order imposing the Rule 11 sanction was not a final order

under 28 U.S.C. § 1291. NPC notes that Mr. Salmon filed a notice appealing that

ruling, but the district court did not enter a final order in this case until a month later.

Once the district court adjudicated all remaining claims, however, Mr. Salmon’s

premature notice of appeal ripened. See Dodd Ins. Serv., Inc. v. Royal Ins. Co. of

Am., 935 F.2d 1152, 1154 n.1 (10th Cir. 1991) (holding that premature notice

appealing Rule 11 sanctions ripened after district court entered final judgment on all

issues); see also Lewis v. B.F. Goodrich Co., 850 F.2d 641, 645 (10th Cir. 1988);

Fed. R. App. P. 4(a)(2) (“A notice of appeal filed after the court announces a decision

or order--but before the entry of the judgment or order--is treated as filed on the date

of and after the entry.”). Nor was Mr. Salmon required to file a supplemental notice

of appeal, as NPC contends. His appeal does not challenge an order entered

subsequent to his notice of appeal. Thus, the case cited by NPC is inapposite. See

E.E.O.C. v. Wal-Mart Stores, Inc., 187 F.3d 1241, 1249-50 (10th Cir. 1999) (holding

                                             6
that the reasoning in Lewis does not extend to “the distinct situation of a district

court’s decision entering a subsequent separate and collateral order regarding

attorneys’ fees,” id. at 1250).

       Moreover, we agree with the parties that the sanctions imposed are sufficiently

definite to confer appellate jurisdiction on this court. “It is well settled that a final

order is one which ends the litigation and leaves nothing for the court to do but

execute on the judgment.” Phelps v. Washburn Univ. of Topeka, 807 F.2d 153, 154

(10th Cir. 1986) (holding an attorney fees award is final only after the amount has

been determined) (internal quotation marks omitted). Here, the district court has

stayed its sanction order pending this appeal. Although the specifics of the

non-monetary portion of the sanction are not yet finalized, the sanction imposed,

including the monetary amount, is otherwise fully determined and is awaiting

execution by the district court.

       We have jurisdiction over Mr. Salmon’s appeal.

       B.     Standard of Review

       “On appeal, we apply an abuse-of-discretion standard in reviewing all aspects

of a district court’s Rule 11 determination. A district court would necessarily abuse

its discretion if it based its ruling on an erroneous view of the law or on a clearly

erroneous assessment of the evidence.” Predator Int’l, Inc. v. Gamo Outdoor USA,

Inc., 793 F.3d 1177, 1182-83 (10th Cir. 2015) (internal quotation marks omitted).

This deferential standard of review “free[s] appellate courts from the duty of

reweighing evidence and reconsidering facts already weighed and considered by the

                                             7
district court.” Dodd Ins. Serv., 935 F.2d at 1155. Thus, “[i]t is not the role of the

circuit court to second-guess the district court’s Rule 11 determinations,” and “we

cannot reverse that court simply because, had we been the triers of fact, we might

have decided the case differently.” Hughes v. City of Fort Collins, 926 F.2d 986, 989

(10th Cir. 1991).

       C.     Claim of Error in District Court’s Determination that Mr. Salmon
              Violated Rule 11

       Rule 11 provides that, by signing a pleading, an “unrepresented party certifies

that to the best of [his] knowledge, information, and belief, formed after an inquiry

reasonable under the circumstances . . . [that] the factual contentions have evidentiary

support or, if specifically so identified, will likely have evidentiary support after a

reasonable opportunity for further investigation or discovery.” Fed. R. Civ. P.

11(b)(3). After finding a Rule 11 violation, the district court “may impose an

appropriate sanction.” Fed. R. Civ. P. 11(c)(1). “In deciding whether to impose Rule

11 sanctions, a district court must apply an objective standard; it must determine

whether a reasonable and competent attorney would believe in the merit of an

argument.” Dodd Ins. Serv., 935 F.2d at 1155.

       The district court found that Mr. Salmon’s claims against NPC violated Rule

11. Mr. Salmon contends that his pre-filing investigation showed that: Mr. Gewecke

is the owner of the domain name “totalcashcontrol.com,” which was mentioned in

some of the prerecorded messages on Mr. Salmon’s cell phone; Mr. Gewecke is also

President of MyNyloxin Group; MyNyloxin Group is a distributor of NPC’s


                                            8
products; and MyNyloxin Group was engaged in a massive telemarketing operation

on behalf of NPC. He argues that the district court failed to consider some of his

exhibits, which he says established “the crucial connection between NPC and

MyNyloxin, revealed the existence of the MyNyloxin Telemarketing Division, and

documented NPC’s express approval and consent to the telemarketing campaign

through its CEO.” Aplt. Opening Br. at 9.

      Mr. Salmon’s contention misconstrues the district court’s decision. The court

did not hold that he lacked evidence of a connection between MyNyloxin and NPC,

or that his allegations regarding the existence of a MyNyloxin Group telemarketing

campaign were not well-grounded in fact. It held that there was no objective

evidentiary basis to conclude that a MyNyloxin Group MLM was the source of the

voice messages that Mr. Salmon received. That is the “crucial connection” the court

found was missing, and the documents Mr. Salmon relies on do not establish it.

Rather, his exhibits indicate that Mr. Gewecke’s business dealings were not limited

to MyNyloxin Group. See Aplt. App. at 58 (noting Mr. Gewecke’s 20-year career in

“direct sales/network marketing”). Thus, although Mr. Salmon may have had an

objective evidentiary basis for his claims against Mr. Gewecke based on his

ownership of totalcashcontrol.com, the district court found that his claims against

NPC had no basis in fact.

      Mr. Salmon’s other arguments likewise misunderstand the district court’s

order. In particular, he contends that self-identification by the caller in a prerecorded

message—in this case, some indication in the message that it pertained to NPC,

                                            9
Nyloxin, or MyNyloxin Group—is only one way to prove the caller’s identity. He

maintains that “any reliable method of tracing the call to its source should suffice.”

Aplt. Opening Br. at 12. But here Mr. Salmon did not use a reliable method to

identify NPC as the source of the calls he received. Nor was he sanctioned because

he did not have a factual basis to plead a principle/agent relationship between NPC

and Mr. Gewecke or NPC and MyNyloxin. He was sanctioned because he lacked

evidentiary support to allege a connection between NPC and the voice messages that

he received.

       The district court found that Mr. Salmon “had no objective basis to believe

that NPC was responsible in any way for the calls placed to his cell phone,” and that

“[n]o reasonable attorney would have brought a claim against NPC based on the

information in [his] possession.” Aplt. App. at 149. We cannot say that the court

abused its discretion in reaching this conclusion.

III.   Conclusion

       The decision of the district court is affirmed.


                                             Entered for the Court


                                             Monroe G. McKay
                                             Circuit Judge




                                           10